Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2021 has been entered.  In this application claims 1-20 are pending in which claims 1, 8, and 15 are in independent forms.

Priority







Acknowledgment is made of applicant's claims benefit of Provisional Application No. 62/617,107 filed 1/12/2018. 

ALLOWANCE
	Claims 1-20 are allowed over the prior art of made of record.

REASON FOR ALLOWANCE
After consideration of applicant’s amendment by amending claim 1, 8, and 15 by rolling up part of allowable subject matter of claims 2, 9, and 15 into claims 1, 8, and 15 and made the claims 1, 8, and 15 allowable over prior art of record.  The prior arts of record fail to anticipate or render obvious the recited feature “…, on a display of the electronic device, a folder that includes at least one icon representing at least one application, respectively; identifying a set of features of the electronic device that can be accessed by any of the at least one application represented within the folder, wherein each feature of the set of features is associated with a corresponding permission that enables or disables each of the at least one application represented within the folder from accessing the feature; receiving a request to modify a first permission associated with a first feature of the identified set of features that is accessed by a first subset of the at least one application that is represented within the folder; and modifying the first permission associated with the first feature for the first subset of the at least one application that is represented within the folder based on the received request to modify” as recited in independent claims 1, 8, and 15. The prior art of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claims 1, 8, and 15 as a whole.   Consequently, claims 1, 8, and 15 are allowable over prior art of record. The dependent claims 2-7, 9-14, and 16-20 being definite, further limiting, and fully enabled by the specification is also allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boss et al.  United States Patent Publication No. 2017/0013460,

Shi et al. United States Patent Publication No. 2014/0292666,
Traversat et al. United States Patent Publication No. 2012/0072905.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/F.K/Examiner, Art Unit 2157     

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157